RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1447-19T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BLAKE G. TANNEN,

     Defendant-Appellant.
________________________

                    Submitted May 28, 2020 – Decided June 29, 2020

                    Before Judges Koblitz, Whipple and Mawla.

                    On appeal from an interlocutory order of the Superior
                    Court of New Jersey, Law Division, Bergen County,
                    Indictment No. 16-06-0718.

                    Dario Albert Metz & Eyerman LLC, attorneys for
                    appellant (Shelley D. Albert, on the briefs).

                    Mark Musella, Bergen County Prosecutor, attorney for
                    respondent (Craig Allen Becker, Assistant Prosecutor,
                    of counsel and on the brief).

PER CURIAM
      On leave to appeal granted, defendant Blake G. Tannen seeks a reversal

of the trial court's November 13, 2019 order denying his motions to vacate his

guilty plea and to dismiss the indictment on the grounds that the State failed to

accept temporary custody of defendant for sentencing in New Jersey while he

was incarcerated in New York, in violation of the Interstate Agreement on

Detainers (IAD), N.J.S.A. 2A:159A-1 to -15. We affirm.

                       I. Factual Background.

      Defendant was charged in a June 17, 2016 indictment with second-degree

sexual assault, N.J.S.A. 2C:14-2(c)(1). On July 18, 2016, defendant entered a

guilty plea to the indictment. Defense counsel recorded on the guilty plea form

that defendant was facing a suspended four-year prison sentence.1 His sentence

was also conditioned on parole supervision for life, N.J.S.A. 2C:43-6.4;

registration under Megan's Law, N.J.S.A. 2C:7-1 to -23; and no contact with the




1
  Prior to the allocution, the State told the judge that if defendant was determined
to be a repetitive and compulsive sex offender after an evaluation at the Adult
Diagnostic and Treatment Center (Avenel), he would have to go to prison. The
judge told defendant he would then have "to spend time at" Avenel. The judge
in his opinion and both the State and defense in their appellate briefs agree that
defendant's plea agreement called for a four-year suspended term. We note that
defendants found to be repetitive and compulsive offenders may be sentenced to
probation with a condition of out-patient treatment. N.J.S.A. 2C:47-3(b).
                                                                            A-1447-19T1
                                         2
victim under Nicole's Law, N.J.S.A. 2C:44-8. Defendant's sentencing in New

Jersey was originally scheduled to take place in October 2016.

      Defendant failed to appear for the sex offender evaluation because he was

arrested in New York and charged on August 13, 2016 with committing sexual

assault crimes in New York. Defendant was convicted after a trial in New York

and sentenced on March 9, 2018 to a seven-year prison term and other

mandatory penalties. The Bergen County court issued a bench warrant as a

detainer.

      Defendant initiated a request for transport to the Bergen County jail on

June 27, 2018, pursuant to the IAD.        The same day, the New York State

Department of Corrections and Community Supervision sent a letter to the

Bergen County Prosecutor asking the State to accept temporary custody of

defendant for final disposition of the New Jersey matter. On July 12, 2018, the

Warrants and Extraditions Unit of the Bergen County Sheriff's Office declined

to take custody of defendant because defendant had already entered a guilty plea

and was pending sentencing.

      On June 27, 2019, defendant filed motions to vacate his guilty plea and to

dismiss the indictment. The judge denied defendant's motions based on State v.

Miller, 277 N.J. Super. 122, 127 (App. Div. 1994), where we determined that


                                                                        A-1447-19T1
                                       3
the IAD did not apply to a defendant facing sentencing after the entry of a guilty

plea.    The court ordered defendant to be returned to Bergen County for

sentencing upon completion of his New York term. He has a conditional release

date of August 9, 2022.

        Defendant presents a single issue on appeal:

              I.  THE STATE VIOLATED THE INTERSTATE
              AGREEMENT ON DETAINERS.

                                 II. Legal Analysis.

        "As a 'congressional sanctioned interstate compact,' the interpretation of

the IAD 'presents a question of federal law.'" State v. Pero, 370 N.J. Super. 203,

214 (App. Div. 2004) (quoting Cuyler v. Adams, 449 U.S. 433, 442 (1981)).

"Questions related to statutory interpretations are legal ones" and therefore, we

review those conclusions de novo. State v. S.B., 230 N.J. 62, 67 (2017).

        "The overriding goal of all statutory interpretation 'is to determine as best

we can the intent of the Legislature, and to give effect to that intent.'" Ibid.

(quoting State v. Robinson, 217 N.J. 594, 604 (2014)). "[T]he best indicator of

that intent is the statutory language" to which we give its "ordinary meaning and

significance." DiProspero v. Penn, 183 N.J. 477, 492 (2005). "In order to

construe the meaning of the Legislature's selected words, we can also draw

inferences based on the statute's overall structure and composition." S.B., 230

                                                                             A-1447-19T1
                                          4
N.J. at 68. If the intent is clear on its face, "then the 'interpretative process is

over.'" Ibid. (quoting State v. Hupka, 203 N.J. 222, 232 (2010)).

      "The [IAD] is a compact entered into by [forty-eight] States, the United

States, and the District of Columbia to establish procedures for resolution of one

State's outstanding charges against a prisoner of another State." New York v.

Hill, 528 U.S. 110, 111 (2000); State v. Baker, 198 N.J. 189, 192 n.1 (2009).

The IAD "creates uniform procedures for lodging and executing a detainer, i.e.,

a legal order that requires a State in which an individual is currently imprisoned

to hold that individual when he has finished serving his sentence so that he may

be tried by a different State for a different crime." Alabama v. Bozeman, 533

U.S. 146, 148 (2001). The IAD "provides for expeditious delivery of the

prisoner to the receiving State for trial prior to the termination of his sentence

in the sending State." Ibid.

      The purpose of the IAD, codified in New Jersey at N.J.S.A. 2A:159A-1 to

-15, "is 'to encourage the expeditious and orderly disposition of such

[outstanding] charges and determinations of the proper status of any and all

detainers based on untried indictments, informations or complaints' and to

provide 'cooperative procedures' for making such determinations." State v.

Perry, 430 N.J. Super. 419, 424-25 (App. Div. 2013) (alteration in original)


                                                                            A-1447-19T1
                                         5
(quoting 18 U.S.C. app. 2, art. I; N.J.S.A. 2A:159A-1). The IAD "shall be

liberally construed so as to effectuate its purposes." N.J.S.A. 2A:159A-9.

      "Article III of the [IAD] gives a prisoner incarcerated in one State the right

to demand the speedy disposition of 'any untried indictment, information or

complaint' that is the basis of a detainer lodged against him [or her] by another

State." Carchman v. Nash, 473 U.S. 716, 718-19 (1985). Article III(a) provides,

in pertinent part:

             Whenever a person has entered upon a term of
             imprisonment in a penal or correctional institution of a
             party State, and whenever during the continuance of the
             term of imprisonment there is pending in any other
             party State any untried indictment, information or
             complaint on the basis of which a detainer has been
             lodged against the prisoner, he [or she] shall be brought
             to trial within 180 days after he [or she] shall have
             caused to be delivered to the prosecuting officer and the
             appropriate court of the prosecuting officer's
             jurisdiction written notice of the place of his [or her]
             imprisonment and his [or her] request for a final
             disposition to be made of the indictment, information
             or complaint: provided that for good cause shown in
             open court, the prisoner or his [or her] counsel being
             present, the court having jurisdiction of the matter may
             grant any necessary or reasonable continuance.

             [N.J.S.A. 2A:159A-3(a).]




                                                                            A-1447-19T1
                                         6
"Failure to abide by the [180-day] time limit set forth in Article III requires

dismissal of the indictment as set forth in Article V." Pero, 370 N.J. Super. at

207. Article V(c) states:

            If the appropriate authority shall refuse or fail to accept
            temporary custody of said person, or in the event that
            an action on the indictment, information or complaint
            on the basis of which the detainer has been lodged is
            not brought to trial within the period provided in Article
            III or Article IV hereof, the appropriate court of the
            jurisdiction where the indictment, information or
            complaint has been pending shall enter an order
            dismissing the same with prejudice, and any detainer
            based thereon shall cease to be of any force or effect.

            [N.J.S.A. 2A:159A-5(c).]

      The 180-day period to bring the prisoner to trial "does not commence until

the prisoner's request for final disposition of the charges against him [or her] has

actually been delivered to the court and prosecuting officer of the jurisdiction

that lodged the detainer." Fex v. Michigan, 507 U.S. 43, 52 (1993); see also

Pero, 370 N.J. Super. at 215.

      Defendant argues that, while he was incarcerated in New York, the State

deprived him of his right under the IAD to be sentenced in New Jersey within

180 days of the prosecutor's receipt of his request. Defendant rejects the trial

court's reliance on Miller, arguing that the court overlooked a key fact that the

defendant in Miller waived his statutory rights under the IAD. He argues that,

                                                                            A-1447-19T1
                                         7
based on the intent and plain language of the statute, the IAD should apply to

sentencing.

      In Carchman, the Supreme Court of the United States examined the

language of Article III of the IAD and determined:

              Article III by its terms applies to detainers based on
              "any untried indictment, information or complaint."
              The most natural interpretation of the words
              "indictment," "information," and "complaint" is that
              they refer to documents charging an individual with
              having committed a criminal offense. . . . This
              interpretation is reinforced by the adjective "untried,"
              which would seem to refer to matters that can be
              brought to full trial, and by [Article] III's requirement
              that a prisoner who requests final disposition of the
              indictment, information, or complaint, "shall be
              brought to trial within 180 days."

              [Carchman, 473 U.S. at 724.]

The Court concluded that the "language of the [IAD] therefore makes clear that

the phrase 'untried indictment, information or complaint' in [Article] III refers

to criminal charges pending against a prisoner." Id. at 725.

      Citing to the Supreme Court's findings in Carchman, in Miller we stated:

              Since Carchman was decided, federal and state courts
              appear to uniformly conclude that the IAD does not
              apply to either Article III or Article IV cases following
              disposition by plea or verdict. See, e.g., United States
              v. Coffman, 905 F.2d 330, 332 (10th Cir. 1990); United
              States v. Currier, 836 F.2d 11, 16 (1st Cir. 1987)
              (Article IV(e) contention rejected because the IAD does

                                                                          A-1447-19T1
                                         8
             not apply "to those who have been convicted but not yet
             sentenced"); Moody v. Corsentino, 843 P.2d 1355,
             1369 (Colo. 1993) (plurality opinion); State of
             Minnesota v. Lewis, 422 N.W.2d 768, 771-72 (Minn.
             Ct. App. 1988) (term "trial" in the IAD does not include
             sentencing); State       of         Washington        v.
             Barefield, 756 P.2d 731, 733-34 (Wash. 1988) (the
             IAD does not apply to sentencing detainers).

             [Miller, 277 N.J. Super. at 127.]

      The trial court's reliance on Miller is not misplaced. Although Miller

involved a defendant who gave up his IAD rights by seeking return to New York

before sentencing, we made clear that the primary reason the defendant was no t

entitled to the safeguards of the IAD was because we agreed with the reasoning

of federal and state courts.

      Following his guilty plea, defendant voluntarily left New Jersey and

committed sexual crimes in New York for which he was arrested, convicted and

sentenced.   Defendant, who was incarcerated in New York, was awaiting

sentencing in New Jersey at the time of his IAD request.

      Defendant argues that his constitutional right to a speedy trial has been

violated and notes that sentencing is among the stages of a prosecution deemed

"critical" for Sixth Amendment purposes. Defendant brings to our attention

United States v. Coleman, No. 13-356, 2015 U.S. Dist. LEXIS 151949 (E.D. Pa.



                                                                        A-1447-19T1
                                        9
Nov. 5, 2015), a 2015 decision that relies on this speedy trial reasoning.2 We

are unconvinced by that court's reasoning. In 2016, the Supreme Court held in

Betterman v. Montana that the Sixth Amendment's guarantee to a speedy trial

"does not apply once a defendant has been found guilty at trial or has pleaded

guilty to criminal charges." 578 U.S. __, 136 S. Ct. 1609, 1612 (2016). The

right "does not extend beyond conviction, which terminates the presumption of

innocence." Id. at 1618. While the speedy trial right does not apply, the Court

stated that "[a]fter conviction, a defendant's due process right to liberty, while

diminished, is still present. He retains an interest in a sentencing proceeding

that is fundamentally fair." Id. at 1617.

      Bergen County is geographically close to New York State, where

defendant is incarcerated. Defendant sought to be brought to his New Jersey

sentencing. He may be suffering practical consequences in New York from a

New Jersey sentencing detainer lodged against him. Because defendant has a

fundamental fairness right to a timely sentencing, we urge the State to bring him

to New Jersey expeditiously.




2
  We do not interpret Rule 1:36-3 as precluding our citation to unpublished
opinions of the federal courts. Daniels v. Hollister Co., 440 N.J. Super. 359,
367 n.7 (App. Div. 2015).
                                                                          A-1447-19T1
                                       10
      As the trial court properly found, the right to final disposition within 180

days under the IAD does not apply to defendant's post-plea sentencing, and thus,

the State did not violate defendant's statutory rights by not accepting temporary

custody while he was incarcerated in New York.

      Affirmed.




                                                                          A-1447-19T1
                                       11